Exhibit 10.22
EMPLOYMENT AGREEMENT
     The Employment Agreement (the “Agreement”) effective as of October 17th,
2008 (the “Effective Date”) by and between RXi Pharmaceuticals Corporation, a
Delaware corporation (“RXi” or “Employer” or “Company”), and Anastasia Khvorova,
an individual (“Employee”).
     WHEREAS, Employer and Employee desire to enter into an employment agreement
under which Employee shall serve on a full-time basis as RXi’s Chief Scientific
Officer on the terms set forth in the Agreement, with the term of the Agreement
to commence on the Effective Date.
     NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
     1. Engagement. Effective as of the Effective Date, Employer shall employ
Employee, and Employee shall serve, as RXi’s Chief Scientific Officer. As a
condition to the Employee’s employment by the Employer, Employee shall execute
the Employee Confidentiality, Non-Competition, and Proprietary Information
Agreement, attached hereto as Exhibit 1 (the “Confidentiality Agreement”).
     2. Duties. Employee shall perform all duties assigned to her by the
Employer faithfully, diligently and to the best of her ability. Such duties
include, but are not limited to, directing technology development and evaluation
research, giving public presentations on behalf of the company, meeting with
investors and potential alliance partners. Employee’s services hereunder shall
be rendered at RXi’s office, except for travel when and as required in the
performance of Employee’s duties hereunder, however, for the first 4 months from
the Effective Date Employee may work from home approximately 50 percent of the
time.
Time and Efforts. Employee shall devote all of her business time, efforts,
attention, and energies to Employer’s business and the discharge of her duties
hereunder, except as noted on Schedule A, which contains other potential
activities of the Employee.
     3. Compensation. As the total consideration for Employee’s services
rendered under the Agreement, Employer shall pay or provide Employee the
following compensation and benefits:
          3.1. Salary. Commencing on the Effective Date, Employee shall be
entitled to receive an annual Base Salary of Two Hundred and Fifty Thousand
Dollars ($250,000).
          3.2. Bonus. Employee shall receive an annual performance bonus for the
achievement of certain company and Employee performance goals, these goals will
be established by the Compensation Committee of the Employer’s Board of
Directors. The target bonus for achieving these goals shall be 30% of the annual
Base Salary.
          3.3. Stock Options. At the first regularly scheduled meeting of the
Board of Directors of the Employer following the Effective Date the Employer
shall grant Employee stock options (“Options”) under the RXi Pharmaceuticals
2007 Incentive Plan (the “Plan”) to purchase one hundred and ninety thousand
190,000 shares. The Options shall vest in quarterly installments over 4 years
beginning on the first quarterly anniversary of the Effective Date of the
Agreement provided, in

 



--------------------------------------------------------------------------------



 



each case, that Employee remains in the continuous employ of Employer through
such quarterly anniversary date. Each vested Option shall (a) be exercisable at
an exercise price equal to the fair market value at the time of granting as
determined by Employer’s Board of Directors, (b) have a term of ten years and be
exercisable by Employee at any time during such ten year period, and (c) be on
such other terms as shall be determined by Employer’s Board of Directors (or the
Compensation Committee of the Board) and set forth in a customary form of stock
option agreement under the Plan evidencing the Options. Upon the occurrence of a
“Covered Transaction” (as defined in the Plan), the Options shall thereupon vest
in full and become exercisable as to all of the shares covered thereby in
accordance with the terms of the Plan.
          3.4. Expense Reimbursement. Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee in connection
with the performance of Employee’s duties in accordance with Employer’s usual
practices and policies in effect from time to time. Additionally, Employer shall
reimburse Employee relocation expenses as follows:
Closing costs on the sale of the home up to a maximum of 7% of $500K ($35K).
RXi will pay up to $20K to cover taxes on non-tax-free components of this
relocation package.
Packing, insuring, shipping and storing (up to 90 days) and unpacking of
household goods and personal effects.
Temporary housing and travel expenses following for the first four months of
employment.
Travel expenses for family and employee at the time of the move.
Employee agrees to pay back the moving expenses if the employee resigns or is
terminated with cause within 2 years of hiring.
          3.5. Vacation. Employee will be entitled to 25 days of paid “time off”
(vacation days plus sick time/personal time) for each full calendar year in
accordance with the Company’s policies in effect, in addition to holidays
observed by the Company (for partial calendar years, the Employee’s paid “time
off” will be pro-rated). Paid time off may be taken at such times and intervals
as the Employee shall determine, subject to the business needs of the Company,
and otherwise shall be subject to the policies of the Company, as in effect from
time to time. The number of paid “time off” days will accrue per pay period and
will stop accruing once 20 days have been reached.
          3.6. Employee Benefits. Employee shall be eligible to participate in
any medical insurance and other employee benefits made available by Employer to
all of its employees under its group plans and employment policies in effect
during the term of employment. Employee acknowledges and agrees that, any such
plans or policies now or hereafter in effect may be modified or terminated by
Employer at any time in its discretion.
          3.7. Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.

 



--------------------------------------------------------------------------------



 



     4. Term. The Term of the Employee’s employment shall commence on the
Effective Date and shall continue until terminated under Section 6.
     5. Termination. The Agreement may be terminated as set forth in this
Section 6.
          5.1. Termination by Employer for Cause or Voluntary Resignation.
Employer may terminate Employee’s employment hereunder for Cause upon notice to
Employee and Employee may voluntarily resign her employment hereunder upon
notice to Employer. “Cause” for the purpose of this Agreement shall mean any of
the following:
               5.1.1. Employee’s breach of any material term of the Agreement;
provided that the first occasion of any particular breach shall not constitute
such Cause unless Employee has failed to cure such breach within ten (10) days
after receiving written notice from Employer stating the nature of such breach;
               5.1.2. Employee’s conviction of, or plea of guilty or nolo
contendere to, any felony or other crime of moral turpitude;
               5.1.3. Employee’s act of fraud or dishonesty injurious to
Employer or its reputation;
               5.1.4. Employee’s continual failure or refusal to perform her
material duties as required under the Agreement after written notice from
Employer stating the nature of such failure or refusal and affording Employee at
least ten days to correct the same;
               5.1.5. Employee’s act or omission that, in the reasonable
determination of Employer, indicates alcohol or drug abuse by Employee; or
               5.1.6. Employee’s act or personal conduct that, in the judgment
of Employer’s Board of Directors (or a Committee of the Board), gives rise to a
material risk of liability of Employee or Employer under federal or applicable
state law for discrimination, or sexual or other forms of harassment, or other
similar liabilities to subordinate employees.
     Upon termination of Employee’s employment by Employer for Cause or by
Employee due to a voluntary resignation, all compensation and benefits to
Employee hereunder shall cease and Employee shall be entitled only to payment,
not later than three days after the date of termination, of any accrued but
unpaid salary and unused vacation time and unpaid business expenses (only as
accrued during the then-current year of employment), as of the date of such
termination.
          5.2. Termination by Employer without Cause. Employer may also
terminate Employee’s employment without Cause upon notice to Employee. Upon
termination of Employee’s employment by Employer without Cause during the term
of employment, all compensation and benefits to Employee hereunder shall cease
and Employee shall be entitled to payment of: (a) any accrued but unpaid salary
and unused vacation time (only as accrued during the term of employment) as of
the date of such termination; (b) six (6) months of salary from the date of
termination (the “Severance Period”) in the form of salary continuation; and
(c) continued participation, at Employer’s cost and expense, during the
Severance Period in any Employer-sponsored group benefit plans in which Employee
was participating as of the date of termination provided, however, that the
Employee agrees to sign a comprehensive covenant not to sue and release of
liability covering their employment with the Company.

 



--------------------------------------------------------------------------------



 



          5.3. Death or Disability. Employee’s employment will terminate
automatically in the event of Employee’s death or upon notice from Employer in
event of her permanent disability. Employee’s “permanent disability” shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or Employee, as the case may be) with respect to
Employee, or if no such policy is then in effect, shall mean Employee’s
inability to fully perform her duties hereunder for any period of at least 75
consecutive days or for a total of 90 days, whether or not consecutive. Upon
termination of Employee’s employment as aforesaid, all compensation and benefits
to Employee hereunder shall cease and Employer shall pay to the Employee’s heirs
or personal representatives, not later than ten days after the date of
termination, any accrued but unpaid salary and unused vacation as of the date of
such termination as required by law.
     6. Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of the
Confidentiality Agreement and, accordingly, that Employer shall be entitled to
equitable remedies, including, without limitation, specific performance,
temporary restraining orders, and preliminary injunctions and permanent
injunctions, to enforce such Section without the necessity of proving actual
damages in connection therewith. The provision shall not, however, diminish
Employer’s right to claim and recover damages or enforce any other of its legal
or equitable rights or defenses.
     7. Severable Provisions. The provisions of the Agreement are severable and
if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
     8. Successors and Assigns. The Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns, and Employee and her
heirs and representatives; provided, however, that neither party may assign the
Agreement without the prior written consent of the other party.
     9. Entire Agreement. The Agreement, including Schedule A and Exhibit 1,
contains the entire agreement of the parties relating to the subject matter
hereof, and the parties hereto have made no agreements, representations or
warranties relating to the subject matter of the Agreement that are not set
forth otherwise therein or herein. Except as expressly provided herein, the
Agreement supersedes any and all prior or contemporaneous agreements, written or
oral, between Employee and Employer relating to the subject matter hereof. Any
such prior or contemporaneous agreements are hereby terminated and of no further
effect, and Employee, by the execution hereof, agrees that any compensation
provided for under any such agreements is specifically superseded and replaced
by the provisions of the Agreement.
     10. Amendment. No modification of the Agreement shall be valid unless made
in writing, approved by the Compensation Committee, and signed by the parties
hereto and unless such writing is made by an executive officer of Employer
(other than Employee). The parties hereto agree that in no event shall an oral
modification of the Agreement be enforceable or valid.
     11. Governing Law. The Agreement is and shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts without giving
effect to the choice-of-law rules of Massachusetts.

 



--------------------------------------------------------------------------------



 



     12. Notice. All notices and other communications under the Agreement shall
be in writing and mailed, telecopied (in case of notice to Employer only) or
delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
the provision):
If to Employer:
RXi Pharmaceuticals Corp.
60 Prescott Street
Worcester MA 01605
If to Employee:
Through company e-mail or company regular mail box if employed by Company or if
not
employed, to:
4550 Squires
Boulder, CO 80305
     13. Survival. Sections 7 through 16 shall survive the expiration or
termination of the Agreement.
     14. Counterparts. The Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.
     15. Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of the Agreement the prevailing party shall be entitled to recover its
or her reasonable attorney’s fees and other costs of suit in addition to any
other recoveries.
     IN WITNESS WHEREOF, the Agreement is executed as of the day and year first
above written.

            EMPLOYER


RXi Pharmaceuticals Corporation
      By:   /s/  Tod Woolf        Tod Woolf        Chief Executive Officer RXi
Pharmaceuticals Corporation     

EMPLOYEE
/s/  Anastasia Khvorova
Anastasia Khvorova, Ph.D.

 



--------------------------------------------------------------------------------



 



Exhibit 1
RXi Pharmaceuticals Corporation
CONFIDENTIALITY, NON-COMPETITION, INVENTION, ASSIGNMENT, AND
PROPRIETARY INFORMATION AGREEMENT
AGREEMENT, effective as of October 19th , between RXi Pharmaceuticals
Corporation, a Delaware corporation (the “Company”), and Anastasia Khvorova (the
“Employee”).
1. Employee will make full and prompt disclosure to the Company of all
inventions, improvements, modifications, discoveries, methods, technologies,
biological materials, developments, and all other materials, items, techniques,
and ideas related directly or indirectly to the business of the Company (all of
which are collectively termed “Intellectual Property” hereinafter), whether
patentable or not, made or conceived by Employee or under Employee’s direction
during Employee’s employment with the Company, whether or not made or conceived
during normal working hours, or on the premises of the Company.
2. Employee agrees that all Intellectual Property, as defined above, shall be
the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents and other rights in connection
therewith. Employee hereby assigns to the Company any rights Employee may have
or acquire in all Intellectual Property and all related patents, copyrights,
trademarks, trade names, and other industrial and intellectual property rights
and applications therefore, in the United States and elsewhere. Employee further
agrees that with regard to all future developments of Intellectual Property,
Employee will assist the Company in every way that may be reasonably required by
the Company (and at the Company’s expense) to obtain and, from time to time,
enforce patents on Intellectual Property in any and all countries that the
Company may require, and to that end, Employee will execute all documents for
use in applying for and obtaining such patents thereon and enforcing the same,
as the Company may desire, together with any assignment thereof to the Company
or persons designated by the Company, and Employee hereby appoints the Company
as Employee’s attorney to execute and deliver any such documents or assignments
requested by the Company. Employee’s obligation to assist the Company in
obtaining and enforcing patents for Intellectual Property in any and all
countries shall continue beyond the termination of Employee’s employment with
the Company, but the Company shall compensate Employee at a reasonable, standard
hourly rate following such termination for time directly spent by Employee at
the Company’s request for such assistance.
3. Employee hereby represents that Employee has no continuing obligation to
assign to any former employer or any other person, corporation, institution, or
firm any Intellectual Property as described above. Employee represents that
Employee’s performance of all the terms of this Agreement and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by Employee, in confidence or in trust, prior
to Employee’s employment by the Company. Employee has not entered into, and
Employee agrees not to enter into, any agreement (either written or oral), which
would put Employee in conflict with this Agreement.

 



--------------------------------------------------------------------------------



 



4. Employee agrees to assign to the Company any and all copyrights and
reproduction rights to any material prepared by Employee in connection with this
Agreement and/or developed during the term of Employee’s employment with the
Company.
5. Employee understands and agrees that a condition of Employee’s employment and
continued employment with the Company is that Employee has not brought and will
not bring to the Company or use in the performance of Employee’s duties at the
Company any materials or documents rightfully belonging to a former employer
which are not generally available to the public.
6. Employee recognizes that the services to be performed by Employee hereunder
are special, unique, and extraordinary and that, by reason of Employee’s
employment with the Company, Employee may acquire Confidential Information (as
hereinafter defined) concerning the operation of the Company, the use or
disclosure of which would cause the Company substantial loss and damage which
could not be readily calculated and for which no remedy at law would be
adequate. Accordingly, Employee agrees that Employee will not (directly or
indirectly) at any time, whether during or after Employee’s employment with the
Company:
     6.1. knowingly use for personal benefit or for any other reason not
authorized by the Company any Confidential Information that Employee may acquire
or has acquired by reason of Employee’s employment with the Company, or;
     6.2. disclose any such Confidential Information to any person or entity
except (A) in the performance of Employee obligations to the Company hereunder,
(B) as required by a court of competent jurisdiction, (C) in connection with the
enforcement of Employee rights under this Agreement, or (D) with the prior
consent of the Board of Directors of the Company.
     As used herein, “Confidential Information” includes information with
respect to the facilities and methods of the Company, reagents, chemical
compounds, cell lines or subcellular constituents, organisms, or other
biological materials, trade secrets, and other Intellectual Property, systems,
patents and patent applications, procedures, manuals, confidential reports,
financial information, business plans, prospects, or opportunities, personnel
information, or lists of customers and suppliers; provided, however, that
Confidential Information shall not include any information that is known or
becomes generally known or available publicly other than as a result of
disclosure by Employee which is not permitted as described in clause (ii) above,
or the Company discloses same to others without obtaining an agreement of
confidentiality.
     Employee confirms that all Confidential Information is the exclusive
property of the Company. All business records, papers, documents, and electronic
materials kept or made by Employee relating to the business of the Company which
comprise Confidential Information shall be and remain the property of the
Company during the Employee’s employment and at all times thereafter. Upon the
termination, for any reason, of Employee’s employment with the Company, or upon
the request of the Company at any time, Employee shall deliver to the Company,
and shall retain no copies of any written or electronic materials, records and
documents made by Employee or coming into Employee’s possession concerning the
business or affairs of the Company and which comprise Confidential Information.

 



--------------------------------------------------------------------------------



 



7. During the term of Employee’s employment with the Company and for six months
afterwards (the “Restricted Period”), the Employee shall not directly or
indirectly, for Employee’s own account or for the account of others, as an
officer, director, stockholder (other than as the holder of less than 1% of the
outstanding stock of any publicly traded company), owner, partner, employee,
promoter, consultant, manager, or otherwise, participate in the promotion,
financing, ownership, operation, or management of, or assist in or carry on
through proprietorship, a corporation, partnership, or other form of business
entity which is in competition with the Company within the United States or any
other country in which the Company is conducting or is actively seeking or
planning to conduct business as of the date of such termination.
     During the Restricted Period, the Employee shall not, whether for
Employee’s own account or for the account of any other person (excluding the
Company):
     7.1. solicit or contact in an effort to do business with any person who was
or is a customer of the Company during the term of this Agreement or after its
termination, or any affiliate of any such person, if such solicitation or
contact is for the purpose of competition with the Company; or
     7.2. solicit or induce any of the Company’s employees to leave their
employment with the Company or accept employment with anyone else, or hire any
such employees or persons who were employed by the Company during the preceding
twelve (12) months.
     Nothing herein shall prohibit or preclude the Employee from performing any
other types of services that are not precluded by this Section 7 for any other
person.
     Employee has carefully read and considered the provisions of this Section 7
(including the Restricted Period, scope of activity to be restrained, and the
restriction’s geographical scope) and concluded them to be fair, appropriate,
and reasonably required for the protection of the legitimate business interests
of the Company, its officers, directors, employees, creditors, and shareholders.
Employee understands that the restrictions contained in this Section may limit
Employee’s ability to engage in a business similar to the Company’s business,
but acknowledges that Employee will receive adequate and affluent remuneration
and other benefits from the Company hereunder to justify such restrictions.
     The Employee shall give prompt notice to the Company of the Employee’s
acceptance of employment or other fees for services relationship during the
Restricted Period, which notice shall include the name of, the business of, and
the position that Employee shall hold with such other employer.
8. In the event that Employee’s employment is transferred by the Company to a
subsidiary, affiliated company, or acquiring company (as the case may be),
Employee’s employment by such company will, for the purpose of this Agreement,
be considered as continued employment with the Company, unless Employee executes
an agreement, substantially similar in substance to this Agreement, and until
the effective date of said agreement in any such company for which Employee
becomes employed.

 



--------------------------------------------------------------------------------



 



9. Upon termination of Employee’s employment for any reason, unless such
employment is transferred to a subsidiary, affiliated or acquiring company of
the Company, Employee agrees to leave with, or return to, the Company all
records, drawings, notebooks, and other documents pertaining to the Company’s
Confidential Information, whether prepared by Employee or others, as well as any
equipment, tools, or other devices owned by the Company, that are then in
Employee’s possession, however such items were obtained, and Employee agrees not
to reproduce or otherwise retain any document or data relating thereto.
     Employee obligations under this Agreement shall survive the termination of
Employee’s employment with the Company regardless of the manner of, and reason
for, such termination, and shall be binding upon Employee’s heirs, executors,
and administrators. The foregoing commitments regarding Confidential Information
shall survive for a period terminating on five (5) years following the date on
which Confidential Information is last disclosed under this Agreement, however,
if the Confidential Information is covered by a confidentiality agreement
between the Employer and a third party which extends longer than 5 years, then
the confidentiality obligations herein shall extend to length of confidentiality
required by such third party agreement.
10.
11. Prior to entering the employ of the Company, Employee has lawfully
terminated employment with all previous employers, except as noted in
Schedule A. Subject to paragraph 6 of the Employment Agreement, Employee
acknowledges that this Agreement does not constitute a contract of employment
for a term and does not otherwise imply that the Company will continue her or
her employment for any period of time. Employee further understands and agrees
that no license to any of the Company’s trademarks, patents, copyrights, or
other proprietary rights is either granted or implied by Employee’s access to
and utilization of the Confidential Information or Intellectual Property.
12. No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.
13. Employee agrees that in addition to any other rights and remedies available
to the Company for any breach or threatened breach by Employee of Employee’s
obligations hereunder, the Company shall be entitled to enforcement of
Employee’s obligations hereunder by whatever means are at the Company’s
disposal, including court injunction.
14. The Company may assign this Agreement to any other corporation or entity
which acquires (whether by purchase, merger, consolidation, or otherwise) all or
substantially all of the business and/or assets of the Company. Employee shall
have no rights of assignment.
15. If any provision of this Agreement shall be declared invalid, illegal, or
unenforceable, then such provision shall be enforceable to the extent that a
court deems it reasonable to enforce such provision. If such provision shall be
unreasonable to enforce to any extent, such provision shall be severed and all
remaining provisions shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



16. This Agreement shall be effective as of the date first written above.
17. This Agreement shall be governed in all respects by the laws of the
Commonwealth of Massachusetts. Each of the Company and Employee (a) hereby
irrevocably submits to the exclusive jurisdiction of the state courts of The
Commonwealth of Massachusetts or the United States District Court located in The
Commonwealth of Massachusetts for the purpose of any action between the Company
and Employee arising in whole or in part under or in connection with this
Agreement, (b) hereby waives, to the extent not prohibited by applicable law,
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred or
removed to any court other than one of the above-named courts, or should be
stayed by reason of the pendency of some other proceeding in any other court
other than one of the above-named courts, or that this Agreement or the subject
matter hereof may not be enforced in or by such court, and (c) hereby agrees not
to commence any such action other than before one of the above-named courts.
Notwithstanding the previous sentence, the Company or Employee may commence any
action in a court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts.
IN WITNESS WHEREOF, Employee has executed this Agreement under seal as of the
date set forth above:

         
BY:
  /s/  Anastasia Khvorova    
 
        Name of Employee: Anastasia Khvorova, Ph.D.    
 
        ACCEPTED AND AGREED TO:    
 
        RXi Pharmaceuticals Corporation    
 
       
BY:
  /s/  Tod Woolf    
 
       
Name:
  Tod Woolf    
Title:
  President and CEO    

 



--------------------------------------------------------------------------------



 



Schedule A

I.   Potential consulting activities. As of the Effective Date, the Employee is
providing professional services to Advirna, whose current business is unrelated
to the Employer’s business and which presents no conflict of interest for the
Employee, and the Employee may desire to continue this relationship on a
part-time basis. The Employer acknowledges this pre-existing relationship and
agrees that the Employee may continue to provide professional services to this
company, on a part-time basis and provided this activity does not materially
interfere with the performance of the Employee’s duties hereunder.

II.   Potential participation on the Boards of other companies. The Employee may
desire to seek appointment to an outside Board for a non-competing company in
the future. If so, the Employee will inform the Employer that he is
contemplating an outside Board position and request approval to pursue such an
opportunity, and the Employer agrees to give consider this request in good
faith.

III.   Total time expended on outside companies shall not exceed 10 hours per
month.

 



--------------------------------------------------------------------------------



 



OPTION AGREEMENT
This Option Agreement (the “AGREEMENT”) is made between Advirna LLC, with its
principal place of business at 4550 Squires, Boulder, CO 80305 (“ADVIRNA”), and
RXi Pharmaceuticals Corporation (“OPTIONEE”), a Delaware corporation with its
principal place of business at 60 Prescott St., Worcester, MA 01605. ADVIRNA and
OPTIONEE may each be referred to herein as a “PARTY” and collectively as the
“PARTIES”.
RECITALS
A. ADVIRNA owns certain PATENT RIGHTS and TECHNOLOGY RIGHTS.
B. ADVIRNA desires to have PATENT RIGHTS and TECHNOLOGY RIGHTS developed and
used for the benefit of OPTIONEE and ADVIRNA.
C. OPTIONEE wishes to obtain an option to negotiate and acquire a license from
ADVIRNA to practice PATENT RIGHTS and TECHNOLOGY RIGHTS and sell and distribute
products derived therefrom.
NOW THEREFORE, in consideration of the mutual covenants and premises herein
contained, the parties agree as follows:
1. EFFECTIVE DATE AND OPTION PERIOD
This AGREEMENT is effective as of October 7, 2008 (“EFFECTIVE DATE”) for a
period of 8 months and will expire at no time later than June 7th 2009 (the
“OPTION PERIOD”).
2. DEFINITIONS
2.1 PATENT RIGHTS mean ADVIRNA’S rights in information or discoveries covered by
U.S. Patent Application no.                     , entitled “Covalent and
non-covalent chemically modified polynucleotide complexes for in vivo delivery”;
and any divisional, continuation, or continuation-in-part of the patent
application to the extent the claims are directed to subject matter specifically
described therein as well as any patents issued on the patent application and
any reissues or reexaminations or extensions of the patents, and any foreign
counterparts to any of the foregoing.
2.2 TECHNOLOGY RIGHTS mean ADVIRNA’S rights in any technical information,
know-how, process, procedure, composition, method, formula, protocol, technique
or data developed by Anastasia Khvorova, Ph.D. (“INVENTOR”) at ADVIRNA prior to
the EFFECTIVE DATE relating to technology which are not covered by PATENT
RIGHTS, but which are necessary for practicing the invention covered by PATENT
RIGHTS.
2.3 LICENSED PRODUCT means any product that cannot be developed, manufactured,
used, or sold without infringing one or more VALID CLAIM.
2.4. VALID CLAIM means (a) a claim of an issued and unexpired patent within the
PATENT RIGHTS which has not been permanently revoked or held unenforceable or
invalid by an unappealable or unappealed decision of a court or government
agency of

 



--------------------------------------------------------------------------------



 



competent jurisdiction or (b) a claim of a pending patent application within the
PATENT RIGHTS that has not been abandoned or finally disallowed without the
possibility of appeal or refilling.
3. REPRESENTATIONS AND WARRANTIES
3.1 MUTUAL REPRESENTATIONS. Each of the Parties hereby represents and warrants
to the other Party that, as of the EFFECTIVE DATE:
(a) Such Party has full corporate right, power and authority to enter into this
AGREEMENT and to perform its respective obligations under this AGREEMENT and
that it has the right to grant the licenses and sublicenses granted pursuant to
this AGREEMENT;
(b) This AGREEMENT is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of the AGREEMENT by such Party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a Party or by which
it is bound, nor, to its knowledge, violate any Law of any Governmental
Authority having jurisdiction over it;
(c) Such Party has not granted any right to any Third Party that would conflict
with the rights granted to the other Party hereunder;
(d) Except for Regulatory Approvals, pricing and/or reimbursement approvals,
manufacturing approvals and/or similar approvals necessary for the Development,
Manufacture or Commercialization of a LICENSED PRODUCT (and the components
thereof), such Party has obtained all necessary consents, approvals and
authorizations of all Government Authorities and other Persons required to be
obtained by it as of the EFFECTIVE DATE in connection with the execution,
delivery and performance of this Agreement; and
(e) There is no action or proceeding pending or, to such Party’s knowledge,
threatened, that questions the validity of this Agreement or any action taken by
such Party in connection with the execution of this AGREEMENT.
3.2 ADDITIONAL REPRESENTATIONS OF ADVIRNA. ADVIRNA hereby represents and
warrants to OPTIONEE that, as of the EFFECTIVE DATE:
(a) ADVIRNA owns all right, title and interest in and to the PATENT RIGHTS and
can grant the exclusive option set forth in this AGREEMENT and any License as
described more fully under paragraph 4.1 of this AGREEMENT;
(b) All the patents and patent applications that are part of the PATENT RIGHTS
existing as of the EFFECTIVE DATE are identified under paragraph 2.1 PATENT
RIGHTS. To ADVIRNA’s knowledge, all patent applications within the PATENT RIGHTS
are still pending and all issued patents within the PATENT RIGHTS are in good
standing and have not been abandoned;

 



--------------------------------------------------------------------------------



 



(c) To ADVIRNA’s knowledge, ADVIRNA is not a party to an interference relating
to the subject matter of the PATENT RIGHTS.
3.3 LIMITATION ON REPRESENTATIONS OR WARRANTIES. Notwithstanding anything to the
contrary herein, neither Party will be in breach of any representation or
warranty made pursuant to this paragraph 3 to the extent that the Party alleged
to have so breached can demonstrate that the Party alleging such breach had, on
or prior to the EFFECTIVE DATE, actual knowledge of such breach of such
representation or warranty.
3.4 DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTIONS 3.1 AND 3.2 NEITHER PARTY MAKES ANY REPRESENTATIONS AND GRANTS NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND ADVIRNA AND OPTIONEE EACH SPECIFICALLY DISCLAIMS ANY
OTHER REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS,
STATUTORY OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES. EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF A LICENSED PRODUCT PURSUANT TO
THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH
RESPECT TO THE LICENSED PRODUCT WILL BE ACHIEVED.
3.5 LIMITATION OF LIABILITY. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR LOST
PROFITS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY
CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS AGREEMENT, EXCEPT AS A RESULT
OF A PARTY’S WILLFUL MISCONDUCT, GROSS NEGLIGENCE, RECKLESS CONDUCT OR A BREACH
OF THE CONFIDENTIALITY IN PARAGRAPH 7.
4. OPTION FOR EXCLUSIVE LICENSE
4.1 ADVIRNA hereby grants OPTIONEE an exclusive option to acquire an exclusive,
worldwide license to practice PATENT RIGHTS and TECHNOLOGY RIGHTS in all
therapeutic areas and under the terms set forth under the License Agreement
Terms attached herewith as Attachment A.
4.2 OPTIONEE may exercise its option at any time during the OPTION PERIOD by
paying ADVIRNA an initial maintenance fee of $75,000.00 (Seventy Five Thousand).
5. TERMINATION

 



--------------------------------------------------------------------------------



 



5.1 OPTIONEE may terminate this AGREEMENT by giving 30 days written notice to
ADVIRNA.
5.2 ADVIRNA may terminate this AGREEMENT upon 30 days written notice to OPTIONEE
if OPTIONEE breaches or defaults on its payments obligations under Article 6
herein or on its payment obligations (including, but not limited to, payment of
patent expenses) as set forth in any related agreement between OPTIONEE and
ADVIRNA covering PATENT RIGHTS and/or TECHNOLOGY RIGHTS, unless, before the end
of the 30 day period, OPTIONEE has cured the breach or default to the
satisfaction of ADVIRNA and so notifies ADVIRNA in writing, stating the manner
of the cure.
6. CONSIDERATION
6.1 In consideration for the option granted herein, OPTIONEE agrees to pay
ADVIRNA $5,000.00 (Five Thousand) within 30 days after the EFFECTIVE DATE.
6.2 In consideration for the option granted herein, OPTIONEE also agrees to pay
for all patent prosecution and maintenance costs after the EFFECTIVE DATE until
this AGREEMENT is terminated before the expiration of the OPTION PERIOD. For
clarity, initially patent prosecution and maintenance costs will be reimbursed
to ADVIRNA and ADVIRNA will control the prosecution, however, ADVIRNA shall
consult with OPTIONEE as to the preparation, filing, prosecution, and
maintenance of all PATENT RIGHTS reasonably prior to any deadline or action with
the United States Patent & Trademark Office or any foreign patent office and
shall furnish OPTIONEE with copies of relevant documents reasonably in advance
of consultation. ADVIRNA shall consider in good faith any comments of OPTIONEE
on any patent filings for the PATENT RIGHTS.
If and when OPTIONEE exercises its option to license the PATENT RIGHTS and
TECHNOLOGY RIGHTS, OPTIONEE will control the prosecution and pay directly for
all patent and maintenance costs during the term of the license.
If at any time OPTIONEE decides at OPTIONEE’s sole discretion to abandon the
prosecution and maintenance of PATENT RIGHTS, the rights to the PATENT RIGHTS
and TECHNOLOGY RIGHTS revert to ADVIRNA and ADVIRNA will be solely responsible
for prosecution and maintenance costs of the PATENT RIGHTS.
In consideration for the option granted herein, OPTIONEE shall have the right to
use the CONFIDENTIAL INFORMATION disclosed by ADVIRNA regarding PATENT RIGHTS
and TECHNOLOGY RIGHTS. Improvements to the PATENT RIGHTS and TECHNOLOGY RIGHTS
derived from CONFIDENTIAL INFORMATION shall be jointly owned by ADVIRNA and
OPTIONEE.
6.3 All payments under this AGREEMENT are to be paid in U.S. dollars, checks
payable to the order of ADVIRNA and mailed to the address in Section 8.6.
7. CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



7.1 As soon as possible following the execution of this AGREEMENT, ADVIRNA,
through INVENTOR, will disclose all relevant CONFIDENTIAL INFORMATION as defined
in Section 7.2 below, other information, and data relating to PATENT RIGHTS and
TECHNOLOGY RIGHTS, to enable OPTIONEE to evaluate the potential commercial
significance of the PATENT RIGHTS and TECHNOLOGY RIGHTS.
7.2 In addition to the initial disclosure described in Section 7.1, the parties
may disclose other CONFIDENTIAL INFORMATION to each other, from time to time, in
connection with work contemplated under this AGREEMENT. All such information
whether disclosed initially or during the OPTION PERIOD will be referred to as
“CONFIDENTIAL INFORMATION.” Each party will use reasonable efforts to prevent
the disclosure of any of the other party’s Confidential Information to third
parties for a period of three (3) years after the termination of this AGREEMENT,
provided that the recipient party’s obligation will not apply to information
that:
(a) was known to the receiving Party prior to its disclosure to the receiving
Party by the disclosing Party as evidenced by written documents predating the
receiving Party’s receipt of such Confidential Information; or
(b) is public knowledge at the time of its disclosure to the receiving Party or
became public knowledge after its disclosure to the receiving Party through no
act or omission or on its behalf; or
(c) is or later becomes published through no fault of the recipient party;
(d) is disclosed or made available to the receiving Party by a third party
which, to the receiving Party’s knowledge, had no direct or indirect obligation
to the disclosing Party to maintain the confidentiality of such Confidential
Information at the time of such disclosure to the receiving Party; or
(e) is independently developed by the receiving Party without the aid or benefit
of Confidential Information disclosed to the receiving Party by the disclosing
Party; or
(f) is required by law or regulation to be disclosed.
7.3 In the event that information is required to be disclosed under
Section 7.2(f) above, the party required to make disclosure will notify the
other to allow that party to assert whatever exclusions or exemptions may be
available to it under such law or regulation.
8. GENERAL PROVISIONS
8.1 This AGREEMENT may not be assigned by OPTIONEE without the prior written
consent of ADVIRNA, which consent may not unreasonably be withheld. However,
OPTIONEE may assign any and all of the rights granted to it pursuant to this
AGREEMENT to a successor of all or substantially all of its business to which
this AGREEMENT relates without the approval from or prior notice to ADVIRNA.
8.2 This AGREEMENT constitutes the entire and only agreement between the parties
relating to an option to acquire a license, and all prior negotiations,
representations,

 



--------------------------------------------------------------------------------



 



agreements and understandings are superseded hereby. No agreements altering or
supplementing the terms hereof may be made except by written mutual agreement by
the parties.
8.3 The relationship between ADVIRNA and OPTIONEE is that of independent
contractors. ADVIRNA and OPTIONEE are not joint ventures, partners, principal
and agent, master and servant, employer or employee, and have no other
relationship other than independent contracting parties. ADVIRNA will have no
power to bind or obligate OPTIONEE in any manner, other than as is expressly set
forth in this AGREEMENT. Likewise OPTIONEE will have no power to bind or
obligate ADVIRNA in any manner, other than as is expressly set forth in this
AGREEMENT.
8.4 If any provision of this AGREEMENT is ultimately held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.
8.5 Any delay in enforcing a party’s right under this AGREEMENT or any waiver as
to a particular default or other matter will not constitute a waiver of such
party’s rights to the future enforcement of its rights under this AGREEMENT,
except only as to an express written and signed waiver to a specific matter for
a specific period of time.
8.6 Any notice required by this AGREEMENT will be given by personal delivery
(including delivery by reputable messenger services such as Federal Express) or
by prepaid, first class, certified mail, return receipt requested, addressed to:
ATTENTION:
A Anastasia Khvorova
ADVIRNA LLC
4550 Squires
Boulder, CO 80305
or in the case of OPTIONEE to:
Steve Dipalma
Chief Financial Officer
RXi Pharmaceuticals Corporation
60 Prescott St.
Worcester, MA 01605
or at such other addresses as may be given from time to time in accordance with
the terms of this notice provision.
8.7 GOVERNING LAW. This AGREEMENT will be governed by, construed, and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts,
without regard to conflict of law principles.
8.8 The parties agree to negotiate a detailed License Agreement under the terms
set forth in APPENDIX A attached herewith, in good faith, and with additional
terms

 



--------------------------------------------------------------------------------



 



customarily contained in such licenses. If the parties fail to come to agreement
on the detailed terms, OPTIONEE may elect to have the details of the license
determined by arbitration, consistent with the above terms. If OPTIONEE elects
arbitration, the arbitration shall be conducted in Massachusetts, by one
(1) independent arbitrator who is experienced in licensing biotechnology
intellectual property. The arbitrator shall be chosen by mutual consent of the
parties within thirty (30) days after OPTIONEE elects arbitration, and OPTIONEE
shall pay the fees of the arbitrator.
IN WITNESS WHEREOF, the parties have caused this AGREEMENT to be executed by
their duly authorized representatives.

              ADVIRNA LLC    
 
           
By:
           
Title:
                     
Date:
                     
 
            (OPTIONEE)
RXI PHARMACEUTICALS CORPORATION    
 
           
By:
                          Tod Woolf, Ph.D.         Chief Executive Officer    
 
  Date:        
 
           

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
(TO OPTION AGREEMENT BETWEEN ADVIRNA LLC AND RXI
PHARMACEUTICALS CORPORATION OF 07 OCTOBER 2008)
LICENSE AGREEMENT TERMS

  •   License Scope: an exclusive, worldwide, royalty-bearing license in the
PATENT RIGHTS and TECHNOLOGY RIGHTS to make, have made, use, offer to sell,
sell, have sold, imported and have imported, a LICENSED PRODUCT, for all
therapeutic applications, with a right to sublicense.     •   RXi
(OPTIONEE) agrees to pay a yearly license maintenance fee of $100,000.00 (One
Hundred Thousand) beginning January 1st 2011, as long as it wants to maintain an
exclusive license.     •   RXi (OPTIONEE) agrees to pay a one time payment of
$350,000.00 (Three Hundred Fifty Thousand) for an issuance of the first patent
from the PATENT RIGHTS that covers a product that RXi is actively developing
with commercially relevant breadth.     •   RXi (OPTIONEE) agrees to pay a one
time payment of $200,000.00 (Two Hundred Thousand) upon filing an IND
(initiation of Phase I in humans) with a LICENSED PRODUCT.     •   RXi
(OPTIONEE) agrees to pay a one time payment of $400,000.00 (Four Hundred
Thousand) upon entering Phase II in humans with a LICENSED PRODUCT.     •   RXi
(OPTIONEE) agrees to pay a one time payment of $600,000.00 (Six Hundred
Thousand) upon entering Phase III in humans with a LICENSED PRODUCT.

For clarity one payment is to be made, as described above, even if the product
contains multiple pieces of licensed PATENT RIGHTS.

  •   The exclusive license is Royalty bearing at 1%, if the licensed technology
becomes a part of a commercial product, or is being sublicensed to a third party
(for clarity, licensing fees paid to RXi by the third party are royalty
bearing).     •   Term: Life of the PATENT RIGHTS, but may be terminated early
at any time by RXi.     •   RXi shall indemnify and defend ADVIRNA, its officers
and stockholders against any suit resulting from the commercialization of the
licensed technology, other than a suit resulting from a breach of the warranty
and representation of ADVIRNA herein.

 